Case 1:20-cv-03170-PAB-NRN Document 43 Filed 02/09/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-3170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

            Plaintiff,

  v.

  ANDREW PATERSON, et al.,

            Defendants.



            PLAINTIFF’S SECOND MOTION TO VACATE SCHEDULING/PLANNING
                                CONFERENCE DATE


            Plaintiff FALLEN PRODUCTIONS, INC., by and through its counsel, moves this

  honorable Court to vacate the scheduling/planning conference date of March 3, 2021 (as

  set by the Minute Order [Doc. #21] of Nov. 25, 2020) and continue the conference to a

  date after the April 21, 2021 – the extended deadline to serve the Defendants (extended

  per the Minute Order [Doc. #32] of Dec. 30, 2020). Plaintiff made a first motion to vacate

  the scheduling/planning conference date on Oct. 23, 2020 [Doc. #8].

            Plaintiff submitted the proposed summons on Jan. 29, 2021 ([Doc. #39]). After the

  Clerk issues the summons, Plaintiff will diligently work to effect service on Defendants.

  However, it is highly unlikely that Defendants will be served and their answers filed before

  March 3, 2021. Plaintiff cannot hold the pre-scheduling conference meeting and prepare

  the proposed Scheduling Order called for by Fed. R. Civ. P. 26(f) and D.C.COLO.LCivR

  16.1 and 26.1(a) before Defendants are served. Accordingly, Plaintiff respectfully submits

  20-022D
Case 1:20-cv-03170-PAB-NRN Document 43 Filed 02/09/21 USDC Colorado Page 2 of 2




  that it would not be an effective use of this Court’s valuable time to have a

  scheduling/planning conference before Defendants have even been served. Therefore,

  Plaintiff respectfully submits that there is good cause to vacate the scheduling conference

  of March 3, 2021 and continue it to a date after April 21, 2021. Alternatively, Plaintiff can

  submit a status report on April 21, 2021 concerning the progress of serving Defendants.

  DATED: Kailua-Kona, Hawaii, February 9, 2021.

  /s/ Kerry S. Culpepper
  Kerry S. Culpepper
  CULPEPPER IP, LLLC
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:       kculpepper@culpepperip.com
  Attorney for Plaintiff Fallen Productions, Inc.




                                                2
  20-022D
